



COURT OF APPEAL FOR ONTARIO

CITATION: Pournaras v. Zuo, 2013
    ONCA 269

DATE: 20130426

DOCKET: C56072

Blair, MacFarland and Rouleau JJ.A.

BETWEEN

Demetra Toula Pournaras, Athena Pournaras and
    Georgia Pournaras

Plaintiffs (Respondents)

and

Qiang Zuo
and the Wawanesa Mutual
    Insurance Company

Defendants (Appellant)

Sue K. Chen, Bois Wilson for Qiang Zuo

Nicholas Kapelos, Timothy Kinnaird for the plaintiffs/respondents

ADDENDUM TO APPEAL BOOK ENDORSEMENT

[1]

On February 13, 2013, this Court allowed the appeal of Qiang Zuo and set
    aside the order of Allen J. dated September 4, 2012.  Allen J. had declined to
    set aside a default judgment granted by Whitaker J. on December 11, 2011.  We also
    granted an order setting aside that default judgment and the costs order of
    Allen J. on the appeal from that judgment.

[2]

Counsel for the appellant has written to the Court asking that we add to
    the foregoing orders certain other remedies that the endorsement did not speak
    to.  In particular, she seeks an order:

a)

setting aside the
    Noting in Default that had proceeded the default judgment;

b)

lifting the Writ of
    Seizure and Sale #12-00001040 obtained on April 2, 2012 as a result of the
    default judgment;

c)

setting aside the
    costs ordered by Whitaker J.; and

d)

granting an extension
    of time for the filing of a statement of defence.

[3]

Respondents counsel does not oppose (a), but resists the other relief
    sought.  In addition he asks that we impose a timetable that would see the
    plaintiffs amending their statement of claim to increase their claim for
    damages and proceed under the ordinary procedure and otherwise provide for the
    filing of a defence, examinations for discovery and other timetable events.

[4]

Although the points raised by Ms. Chen were not brought to our attention
    at the time we delivered our decision after oral argument, she did seek an
    order lifting the writ of execution and granting an extension of time for the
    filing of a defence in her factum.

[5]

We conclude that the relief outlined in para. 2 (a)-(d) above flows
    naturally from our order setting aside the order of Allen J. and the default
    judgment of Whitaker J.  Accordingly, we amend the endorsement and the order to
    include that relief.  The appellant shall have until May 30, 2013 to serve and
    file his statement of defence.

[6]

We decline to set a timetable or make any order otherwise.  One of the
    issues on appeal was whether damages had been awarded beyond the jurisdiction
    of the court under the Simplified Rules, and, while we make no comment on the
    plaintiffs rights to take a different position at this stage of the action, no
    such relief was claimed here and we heard no submissions on that point.  In
    other respects, it is for the Superior Court and not this Court to develop
    timetables for the processing of actions in that Court.

[7]

Order accordingly.

R.A. Blair J.A.

J. MacFarland J.A.

Paul Rouleau J.A.


